                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
               CRIMINAL NO. 3:02-CR-245-MOC; 3:03-CR-38-MOC-DSC;
                            3:19-CR-00312-MOC-DSC

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )                    ORDER
 v.                                             )
                                                )
 TERIE CARVETT SMITH,                           )
                                                )
                 Defendant.                     )



       THIS MATTER is before the Court on appointed counsel’s “Motion[s] for Inquiry as to

Status of Counsel,” Docs. 76, 15 and 36, filed April 20, 2021. The Court held a hearing in this

matter on April 21, 2021.


       The Court heard from Defendant, appointed counsel Scott Gsell, and the Government.

Defendant is scheduled for docket call before District Judge Max O. Cogburn, Jr. on May 3, 2021.

He was previously represented by Assistant Federal Defender Cecilia Oseguera. On August 28,

2020, the Court denied Defendant’s pro se Motion, Doc. 23 (3:19-cr-312), to remove Ms. Oseguera

as counsel. On October 22, 2020, the Court granted Ms. Oseguera’s Motion, Doc. 28, and allowed

her to withdraw following a hearing addressing issues between Defendant and counsel. Defendant

now seeks a third appointed lawyer. He has refused to meet with Mr. Gsell. Mr. Gsell credibly

represents that Defendant is dissatisfied with the Government’s plea offer. This is the same plea

offer previously extended to Ms. Oseguera. Defendant states that there is a lack of “respect” in

his conversations with Mr. Gsell. The Court advised Defendant that his plea offer will not change




      Case 3:03-cr-00038-MOC-DSC Document 16 Filed 04/21/21 Page 1 of 2
with new appointed counsel. The Court further advised him that he needs to decide whether to

accept the plea offer or prepare for trial.


        “Because the right to choose counsel is not absolute, it necessarily follows that a defendant

does not have an absolute right to substitution of counsel. As a general rule, a defendant must

show good cause in requesting a new appointed lawyer.” United States v. Mullen, 32 F.3d 891,

895 (4th Cir. 1994). The Court does not find good cause to remove Mr. Gsell as appointed counsel.


        The Clerk is directed to send copies of this Order to defense counsel, the U.S. Attorney,

and to the Honorable Max O. Cogburn, Jr.


        SO ORDERED.



                                        Signed: April 21, 2021




      Case 3:03-cr-00038-MOC-DSC Document 16 Filed 04/21/21 Page 2 of 2
